DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        CALVIN DAVID FOX,
                            Appellant,

                                    v.

         DEPARTMENT OF AGRICULTURE AND CONSUMER
              SERVICES DIVISION OF LICENSING,
                         Appellee.

                             No. 4D18-1383

                             [March 14, 2019]

  Appeal from the State of Florida Department of Agriculture and
Consumer Services Division of Licensing; L.T. Case No. G 1104788.

  Calvin David Fox, Lake Worth, pro se.

  Leslie Fearington, Senior Attorney, Department of Agriculture and
Consumer Services, Division of Licensing, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.